ON REHEARING.
After carefully considering the arguments and authorities cited on the motion for a rehearing of this cause, I still feel constrained to adhere to the decision already given, and to rest the decision of the case on the grounds stated in the opinion on file. There is something more than a difference of mere form between a suit in equity by an original bill to vacate a judgment or decree and a proceeding under the Code, — a difference which is made plain by the following extracts from the opinion of the supreme court of the United States in the case of Barrow v. Hunton, 99 U. S. 82, 83:
*332“The question presented with regard to the jurisdiction of the circuit court is whether the proceeding to procure a nullity of a former judgment in such a case as the present is or is not in its nature a separate suit, or whether it is a supplementary proceeding, so connected with the original suit as to form an incident to it, and sustantially a continuation of it. ”
“The distinction between the two classes of cases may be somewhat nice, but it may be affirmed to exist; In the one class there would be a mere revision of errors and irregularities, or of the legality and the correctness of the judgments and decrees of the state courts; and in the other class the investigation of anew case arising upon new facts, although having relation to the validity of an actual judgment or decree, or of the party’s right to claim any benefit by reason thereof.”
This court has not acquired jurisdiction of the original case. To effect a transfer thereof from the territorial district court and invest this court with jurisdiction it is essential that a request in writing by one of the parties be filed in the “proper court.” 25 U. S. St. 683, § 23. This has not been done, and no part of the record of that case has come into the custody of this court. The parties have not even seen fit to offer either the original record or a copy as evidence on the trial. Therefore, if we are dealing with a statutory proceeding supplementary to the judgment assailed, and not with a new and distinct suit, the court can do nothing else than dismiss it for want of jurisdiction. As to the question whether the right to sue in equity remains, notwithstanding the statutory provisions for proceeding in the original case to obtain the vacation of a decree or judgment improvidently rendered, or obtained by fraud, there is said to be a conflict of authorities, and a number of cases have been cited, including decisions of the supreme court, containing dicta to this effect. I think, however, that the rules given in the authorities which I have heretofore cited are founded in reason and the elementary principles of equity jurisprudence, and the court is not required to disregard them by reason of any authorities to which my attention has been directed. In the argument for a rehearing it has been urged, however, that by the removal of the cause into a United States court, in which the modern practice of mingling law and equity in one form of proceeding is not permissible, the parties have acquired new rights, and are entitled in this court to have a decision according to equity unaffected by local legislation; and the plaintiff claims that he is entitled to the same relief, and that the court should proceed in this cause in the same manner, as if it had been originally commenced in this court, and had proceeded therein from its inception, according to the true equity practice; and it is urged that the court cannot now say to this plaintiff that because he could have obtained relief in a different form of proceeding, and in another forum, this court will not entertain his cause, or grant him the relief to which he is in equity entitled, for to thus hold would be equivalent to saying that a statute of the state has intervened as a bar to obtaining equitable relief in this court, and to that extent has abridged the equity power and jurisdiction of a national court. I think, however, that the rights of the parties involved in this case were fixed by existing laws prior to the time of the creation of this court, and that *333the case should be decided so as to give each party all, but no greater, rights than he could obtain under the laws existing at the time the suit was commenced.